        Case 6:12-cr-10174-JTM Document 346 Filed 02/26/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                               No. 12-10174-JTM

PHILIP ANDRA GRIGSBY,
            Defendant.




                             MEMORANDUM AND ORDER


       The court by prior Order (Dkt. 340) struck the motion of defendant Philip Andra

Grigsby seeking to alter the restitution judgment requiring payments to the mother of his

victim. The court concluded that Grigsby is barred by two federal statutes from acting as

a representative of his victim. After filing a Notice of Appeal, Grigsby has submitted two

motions. In the first, he seeks leave to file his appeal in forma pauperis. (Dkt. 344). In the

second, he asks for a stay of restitution payments until after the appeal.

       Both motions are purely conclusory. The first simply presents Grigsby’s prison

financial records; the second simply asks for a stay. Neither pleading suggests any reason

at all why the court’s conclusion as to standing is incorrect. Under Fed.R.App. 24(a), leave

to proceed on appeal in forma pauperis will not be granted if the court cannot certify that

the appeal is taken in good faith.
        Case 6:12-cr-10174-JTM Document 346 Filed 02/26/21 Page 2 of 2




       Because the court is unable to discern any reason why the explicit standing

restrictions of the relevant federal victims’ rights statutes would be invalid or

inapplicable, the court finds that defendant should not be granted leave to appeal in forma

pauperis, any appeal would be frivolous. Similarly, defendant has shown no reason for a

stay of the prior Order.

       IT IS ACCORDINGLY ORDERED this day of February, 2021, that the defendant’s

motions for leave and to stay (Dkt. 344, 345) are hereby denied.




                                         J. Thomas Marten
                                         J. Thomas Marten, Judge




                                            2
